February 16, 1905. The opinion of the Court was delivered by
This action had for its object, so far as plaintiff was concerned, the foreclosure of a mortgage on thirty-six acres of land, in Bamberg County, to pay a bond for $98.50, and some interest. Defendant's answer, however, tended to transform the issues so that only $13.30 would be due. This was the story unfolded by the answer. On the 4th day of March, 1901, the defendant wanted to bid off at a public sale two small tracts of land — one for thirty-six acres and the other for fifteen acres. He induced the plaintiff to lend him $74.50 to pay the purchase money, securing the plaintiff by a conveyance from him, the *Page 486 
defendant, of the fifteen acres of land. In November, 1901, two suits were brought touching the two small tracts of land, which suits made the plaintiff, Fred. Padgett, uneasy as to the loan of his money to the defendant, Carter, but the defendant offered to indemnify the said Fred. Padgett, and as a consequence he gave a mortgage of the thirty-six acres of land to secure the sum of $98.50, and interest thereon at eight per cent. per annum. This mortgage was dated in December, 1901. Not being paid by 15th October, 1902, this action to foreclose was brought, as before remarked.
Fred. Padgett claimed that the $98.50 was made up of advances in money and supplies in the year 1901. No books of account were ever produced by the plaintiff. The defendant claimed, however, that Padgett never advanced him more than $45, and he produced receipts for most of this. Testimony was taken by the master on both sides, and the master reported in favor of the plaintiff, Padgett. Defendant excepted, and on the hearing before Judge Purdy, he reversed the master's report, and recommitted the whole matter. From this decree, which must be reported, the plaintiff has appealed to this Court. Let the exceptions be reported.
We agree with the Circuit Judge, that the plaintiff had not shown by testimony that his claims against the defendant were established. We would show this clearly if a new hearing was not to be had; if we went into the proofs, injustice may be done one, or may be both parties. Therefore, we will content ourselves with adhering to the views of the Circuit Judge, so that a recommittal is adjudged necessary. The exceptions are overruled.
The judgment of the Circuit Court is affirmed. *Page 487